TABLTOH, Judge,
Section B. — March 15, 1888, W. M. Weaver instituted suit, Ho. 102, in the District Court of Bunnels County, against H. Vandervanter. The suit was in the form of an action of trespass to try title to recover a tract or strip of 232 acres of land, a part of the B. M. Williamson survey Ho. 232, of 4605 acres, in Bunnels County. This-strip or tract of land was, in the petition in that suit, described by metes and bounds, which indicate that the Williamson and Alford surveys, are contiguous, and that the latter survey lies east of the former.
A plea of not guilty was interposed by the defendant. On March 27, 1889, the cause was tried by the court, and judgment was rendered for the defendant. By this judgment, as entered in the minutes of the court, thé boundary line between the Williamson survey, including the land claimed by the plaintiff, and the Alford survey claimed by the defendant, was established, and the title of the parties respectively in the land claimed by them was quieted.
The present suit is a proceeding in equity instituted in the same court,. October 11, 1889, by the appellant, in the nature of a bill of review. Appellant seeks to annul the judgment referred to and to reopen the case, that, as he alleges, it may be tried upon its merits.
Appellee addressed to the petition a general demurrer, which the court sustained. Appellant declined to amend, and the cause was dismissed. Hence this appeal.
*693The sole question involved is the correctness of the court’s ruling on the demurrer.
The petition is lengthy and verbose. We do not deem it necessary to its discussion that we insert it. One of the grounds alleged for the relief sought is, that the judgment complained of does not conform to the pleadings. If this be true, the judgment was plainly erroneous, because a judgment must be supported by proper averments. Hall v. Jackson, 3 Texas, 305; Chrisman v. Miller, 15 Texas, 160; Denison v. League, 16 Texas, 399; Handel v. Elliott, 60 Texas, 145; Boles v. Linthicum, 48 Texas, 221. If the judgment was erroneous, we see no reason why the jurisdiction of the appellate court might not have been invoked to set it aside. The appellant alleges, that he was deprived •of an appeal by the negligence of his attorney; but he urges no reason whatever for failing to resort to the cumulative remedy of the writ of error. The judgment was entered in March. This proceeding was begun in the succeeding October. There was ample time within which to prosecute a writ of error. Appellant could therefore have availed himself of an adequate remedy at law. By virtue of an elementary principle, he will not be permitted to maintain this suit in equity. 1 Pome. Eq., sec. 216. Again, the relief here sought will be granted •only when the complainant has suffered from fraud, accident, or mistake, unmixed with negligence on his part. Harn v. Phelps, 65 Texas, 592; Plummer v. Power, 29 Texas, 7.
The fraud relied upon in this case consists in the alleged facts, that as shown by the entry on the judge’s docket the judgment rendered by the court in the cause Ho. 102 was simply a general judgment for the defendant; that the court requested the defendant’s attorney to prepare the decree in accordance with the judgment; that the attorney, instead of preparing such a decree, fraudulently framed the decree complained of, and caused it to be entered by the clerk upon the minutes of the court. It was the duty of the judge to approve these minutes, and to know the contents of the orders and judgments thereon ■entered. It is presumed that he discharged his duty. There is no allegation in the petition that he was in any sense derelict. The surreptitious conduct of the attorney, therefore, could not have imposed upon the judge. The decree must be regarded as the deliberate act of the court. The conduct of the attorney, if fraudulent, must be regarded as ineffectually so, and thus as not the subject of legitimate complaint. It is difficult to read the petition of appellant and avoid the conclusion that the question actually determined by the court on the trial of the cause Ho. 102 involved the fixing of the boundary line between the "Williamson and the Alford surveys. It does not follow that this issue could not have been determined because the suit was in the form of an action of trespass to try title. In such an action, “the question of true boundary may be as definitely settled as in any other form of pro*694cedure.” Nye v. Hawkins, 65 Texas, 600. It appears, indeed, from the allegations of the petition, that at the instance of the appellant, plaintiff in the cause referred to, evidence as to the true locality of the boundary was heard by the court. Thus complaint is made in the petition that one W. J. Miller, a witness for the plaintiff, though on the witness stand, did not testify about “the most material facts within his knowledge with reference to the true locality of the east boundary line” of the Williamson survey. This failure to testify (relied upon as a ground for setting aside the decree) is ascribed to the fact that the witness did not use a “certain large sketch” of surveys, which, though in his possession, he did not refer to, because an attorney (whose name and relation to the parties are not stated) had fraudulently informed him that he would not be permitted to use it.
In a case of this kind the strongest and closest reasons must be shown for the interposition of a court of equity. Nevins v. McKee, 61 Texas, 413. Reasons of this character are not found in the allegations of the appellant’s petition. In fact, his bill appears to be wholly without equity.
The judgment should be affirmed.
Affirmed.
Adopted May 24, 1892.